                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JOSHUA HOWARD,

                    Plaintiff,
                                                     Case No. 20-cv-1850-pp
      v.

ANTHONY ASHWORTH, et al.,

                    Defendants.


    ORDER EXTENDING DEADLINE TO PAY INITIAL PARTIAL FILING FEE


      On February 8, 2021, the court ordered the plaintiff to pay the $41.81

initial partial filing fee in this case by the end of the day on February 19, 2021.

Dkt. No. 7 at 2. The court stated that if it did not receive the initial partial filing

fee (or an explanation as to why the plaintiff could not pay it) by February 19,

2021, it would dismiss the case without prejudice. Id. The court has not

received the initial partial filing fee. The court has, however, received from the

plaintiff a motion to show cause in one of the plaintiff’s other cases, Howard v.

Hartman, et al., 20-cv-1768 (E.D. Wis.), indicating that he cannot pay the $124

initial partial filing fee in that case1 as well as in this case (20-cv-1850) because

Green Bay Correctional Institution business office staff have refused to process

his payment requests. Howard, Case No. 20-cv-1768, dkt. no. 10. In his motion

to show cause, the plaintiff refers to documentation he provided to the


1The court received the plaintiff’s $124 initial partial filing fee for 20-cv-1768
on February 19, 2021.
                                          1

           Case 2:20-cv-01850-PP Filed 03/08/21 Page 1 of 3 Document 8
business office for Case Numbers 20-cv-1768 and 20-cv-1850, but the

documentation he provided to the court appears to relate only to his other case

(20-cv-1768), not this case (20-cv-1850). See Howard, 20-cv-1768, dkt. no. 10-

1 at 7-9.

      On February 25, 2021, court staff contacted the business office at Green

Bay Correctional Institution. A business office staff member stated that the

office does not save inmate disbursement requests, so the staff member did not

know whether the plaintiff previously had submitted a disbursement request

for the $41.61 initial partial filing for this case. The staff member stated,

however, that once the plaintiff submits the proper documentation for

disbursement of the initial partial filing fee from his release account, the

payment will be processed and mailed to the court.

      It appears to the court that while the plaintiff says the business office

refused to process his request to pay the $41.61 initial partial filing fee, it is

more likely that the plaintiff did not submit the proper disbursement request or

that the requests got mixed up. That would not be surprising, given the

number of cases the plaintiff is litigating at the same time. The solution to this

problem is for the plaintiff to submit another disbursement request for this

case. The court will give the plaintiff an extension of time to pay the fee. If the

court does not receive the fee by the deadline the court sets below, the court

will dismiss this case without prejudice.

      The court ORDERS that the plaintiff must pay the $41.81 initial partial




                                          2

            Case 2:20-cv-01850-PP Filed 03/08/21 Page 2 of 3 Document 8
filing fee in this case in time for the court to receive it by the end of the day on

March 24, 2021. This means that the plaintiff must send the fee in time for

the court to receive it by the end of the day on March 24, 2021. If the court

does not receive the initial partial filing fee by the end of the day on March 24,

2021, court will dismiss the case without prejudice on the next business day.

If the plaintiff does not have enough money in his regular account to pay the

initial partial filing fee, he is responsible for making arrangements with the

authorities to pay the initial partial filing fee from his release account. The

language of 28 U.S.C. §1915(b)(1) suggests that a prisoner may use his release

account to pay an initial partial filing fee only if he does not have sufficient

funds in his regular account. See Carter v. Bennett, 399 F. Supp. 2d 936, 936-

37 (W.D. Wis. 2005).

      Dated in Milwaukee, Wisconsin this 8th day of March, 2021.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          3

         Case 2:20-cv-01850-PP Filed 03/08/21 Page 3 of 3 Document 8
